DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claims 1-7: 
a device-side reception unit configured to receive a signal transmitted from a GNSS satellite;
a device-side calculation unit configured to perform a positioning calculation based on the signal;
a communication unit configured to communicate with a positioning server that includes an assist data acquisition unit configured to acquire GNSS assist data and a server calculation unit configured to perform the positioning calculation based on the GNSS assist data;
a selection unit configured to select, as a system for the positioning, one of a first positioning system and a second positioning system, the first positioning system configured to acquire a positioning result as a result of the positioning by the device-side calculation unit preforming the positioning calculation, the second positioning system configured to acquire the positioning result by the server calculation unit preforming the positioning calculation; 
an information acquisition unit configured to acquire vehicle travel information that is available from a device provided in the vehicle, related to a travel of the vehicle, and different from information used for the positioning; and
a malfunction detection unit configured to detect a malfunction of the device-side reception unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Examiner has identified the following corresponding structure:

Examiner could not identify structure corresponding to the device-side reception unit and device-side calculation unit.

The communication unit corresponds to a transceiver (page 7).

The assist data acquisition unit and server calculation unit correspond to a server (page 6). Acquiring data is a conventional computer function that does not require disclosure of an algorithm. However, as for the server calculation unit, the claim language “perform the positioning calculation based on the GNSS assist data” does not appear to be supported by sufficient description of algorithm. 

The selection unit corresponds to software implemented by a CPU (page 7). Selection algorithms are shown in Figs. 5, 6, 8, 11, and 13. 

The information acquisition unit corresponds to software implemented by a CPU (page 7). Acquiring information is a conventional computer function that does not require disclosure of an algorithm.

Examiner could not identify structure corresponding to the malfunction detection unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, lines 7-10 recite “a server calculation unit configured to perform the positioning calculation based on the GNSS assist data”. Initially, “the positioning calculation based on the GNSS assist data” lacks clear antecedent basis. It is unclear if, and to what extent, it refers to “a positioning calculation based on the signal” in lines 5-6. 
It is further unclear what the “GNSS assist data” comprises such that a positioning calculation can be performed based on it alone, as claimed. It is unclear whether or not the server requires some other data besides the “GNSS assist data”. 

Fig. 4 of the specification shows data Db communicated to positioning server 4. The specification describes Db as “GNSS positioning information” that “includes the satellite orbit data and the positioning time signal information” (top of page 7). Page 10 of the specification describe “UE-assisted operation” as performing “the positioning calculation by combining GNSS positioning information Db transmitted from the in-vehicle device 1 and GNSS assist data Da”. It would therefore appear that the communication unit must communicate data such as satellite orbit data and positioning time signal information to the server, in order for the server to combine said data with GNSS assist data to perform the positioning calculation. As these are not recited in the claim, the claim would appear to be incomplete for omitting essential elements.
However, the claim recites the server performing the positioning calculation when determining that the GNSS positioning result is invalid (claim 1 lines 11-25), and the specification does not provide any description of any conventional type of GNSS assist data that, when combined with the same data Db that yielded an invalid GNSS position at the device-side calculation unit, would yield a valid GNSS position at the server calculation unit. 
Claims 1, 3, 5, 6, and 7 describe four situations in which the server calculation unit is used instead of the device-side calculation unit: when the device-side result does not agree with vehicle travel information, when there is a GNSS reception unit 
When considered as a whole, the specification only describes one solution to the problem of an invalid GNSS position, and that is determining position using base station triangulation. See page 11, where it is described that “UE-assisted operation has an advantage of being able to acquire5 positioning result even on the condition that no signal is received from a GNSS satellite, namely, the GNSS is unavailable” (emphasis added). To accommodate this condition, the server is capable of performing the positioning calculation based on triangulation of communication delays between the positioning device and a plurality of base stations (page 6). However it is unclear whether or not said communication delays fall within the scope of the claimed “GNSS assist data”.
For purposes of art rejection, Examiner will broadly interpret the “GNSS assist data” to include data used to determine position using base station triangulation, such as communication delays, TOAs, TDOAs, etc. This appears to be consistent with the specification as best understood, given that base station triangulation is described as a function of the “UE-assisted” system.



In claims 1-6, the claim limitations “device-side reception unit”, “device-side calculation unit”, “malfunction detection unit”, and “server calculation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not appear to describe any structure corresponding to the “device-side reception unit”, “device-side calculation unit”, and “malfunction detection unit”. As for the “server calculation unit”, there does not appear to be sufficient description of the algorithm corresponding to the function “perform the positioning calculation based on the GNSS assist data” as it is unclear what said calculation comprises. Please see the discussion above for details.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-6, the claim limitations “device-side reception unit”, “device-side calculation unit”, “malfunction detection unit”, and “server calculation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims therefore fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 2013/01766169) in view of Hagerman (US 5,952,969).

Regarding claims 1 and 7, Harmon teaches [NOTE: limitations not taught by Harmon are lined through; language added to explain Harmon’s teachings is italicized] a positioning device configured to perform positioning to measure a position of a mobile device, the positioning device comprising: 
a device-side reception unit configured to receive a signal transmitted from a GNSS satellite (inherent to GNSS Navigation Processor 20, Fig. 1); 
a device-side calculation unit configured to perform a positioning calculation based on the signal (inherent to 20, Fig. 1; 104, Fig. 2); 
a communication unit (inherent to Smart Phone 10, Fig. 1, in view of para. [0047] “a powered mobile phone always communicates wireless with one of the closest base stations”) 
triangulation (118, Fig. 2); and 
an information acquisition unit configured to acquire mobile device travel information that is available from a device provided in the mobile device, related to a travel of the mobile device, and different from information used for the positioning (Motion Detector 14, Fig. 1), wherein: 
when the first positioning system is selected, the selection unit determines whether the positioning result is valid based on the mobile device travel information (108, 110, Fig. 2); and 
when determining that the positioning result is invalid, the selection unit changes the system to the second positioning system (112, 118, Fig. 2).
As indicated by the lined through language above, Harmon does not teach:
(1) that the communication unit communicates with a positioning server that includes an assist data acquisition unit and a server calculation unit performing the positioning calculation. 
broadly teaches determining position using triangulation (18, Fig. 1; 118, Fig. 2) when a GNSS position is not verified (112, Fig. 2). Harmon teaches that triangulation can be implemented using network-based, handset-based, or SIM-based techniques.
Hagerman teaches network-based (1:23-26) triangulation (“known triangulation algorithm” 10:34) wherein a communication unit of a mobile device (MS 108) communicates with a positioning server (Service Node 103; 8:2-6) that includes an assist data acquisition unit (receiving unit 103b) configured to acquire GNSS assist data (“reported TOAs... reported DOA information” 7:62 – 8:1) and a server calculation unit (103e, 103f) configured to perform the positioning calculation based on the GNSS assist data (7:62 – 8:1).
It would have been obvious to modify Harmon in view of Hagerman because it is a matter of applying known triangulation techniques to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
(2) determining the position of a vehicle. Harmon teaches determining the position of a mobile phone. However it would have been obvious to further modify Harmon by determining the position of a vehicle because it is a simple substitution of one mobile object for another to obtain the predictable result of determining the location of a vehicle, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.


when at least one of a difference between the travel amount estimated based on the vehicle travel information and a travel amount calculated based on the positioning result and a difference between the travel direction estimated based on the vehicle travel information and a travel direction calculated based on the positioning result exceeds a predetermined determination threshold value (108, 110, Fig. 2; “threshold” paras. [0064]-[0066]), the selection unit determines that the positioning result is invalid (No 112, Fig. 2).

Regarding claim 4, Harmon teaches providing services or applications based on the positioning results (paras. [0045], [0057]). It would have been obvious to further modify Harmon by changing the positioning system according to a characteristic of a service in order to meet the service’s needs with respect to positioning accuracy, frequency, etc.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 2013/01766169) in view of Hagerman (US 5,952,969) as applied to claim 1 above, and further in view of Duan (US 10,551,508).


Duan, in analogous art, teaches detecting a GNSS malfunction and changing to a second positioning system because the GNSS can no longer provide any position information (5:50 - 6:14).
It would have been obvious to further modify Harmon as claimed in order to continue providing position results when there is a malfunction of the device-side reception unit.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 2013/01766169) in view of Hagerman (US 5,952,969) as applied to claim 1 above, and further in view of Jang (US 2009/0325592).

Regarding claim 5, Harmon does not teach that the selection unit changes the system to the second positioning system when the first (GNSS) positioning system is selected and a DOP value acquired from the positioning result exceeds a predetermined threshold value.
Jang, in analogous art, teaches changing to a second positioning system when a GNSS positioning system is selected and a DOP value acquired from the positioning 
It would have been obvious to further modify Harmon in view of Jang by changing the system to the second positioning system when the first (GNSS) positioning system is selected and a DOP value acquired from the positioning result exceeds a predetermined threshold value in order to further prevent use of invalid GNSS positioning results.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 2013/01766169) in view of Hagerman (US 5,952,969) as applied to claim 1 above, and further in view of Weisenburger (US 8,188,912).

Regarding claim 6, Harmon does not teach that the selection unit changes the system to the second positioning system when the first (GNSS) positioning system is selected and a major axis error acquired from the positioning result exceeds a predetermined threshold value.
Weisenburger, in analogous art, teaches “pruning” GNSS positions when a major axis error exceeds a predetermined threshold value in order to improve accuracy (“greater than 1m of error in the semi-major axis of the error ellipse” “more accurate constrained positions” 8:23-27).
It would have been obvious to further modify Harmon in view of Weisenburger by changing the system to the second positioning system when the first (GNSS) positioning system is selected and a major axis error acquired from the positioning .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kaplan et al. (“Understanding GPS Principles and Applications”) teaches a positioning device configured to perform positioning to measure a position of a mobile device, the positioning device comprising:
a device-side reception unit configured to receive a signal transmitted from a GNSS satellite and a device-side calculation unit configured to perform a positioning calculation based on the signal (inherent to mobile phone in Fig. 9.35; see “MS-based” mode in Fig. 9.35 table); and
a communication unit configured to communicate with a positioning server (combination of Assist server and Position server, Fig. 9.35) that includes an assist data acquisition unit configured to acquire GNSS assist data (Assist server) and a server calculation unit configured to perform the positioning calculation based on the GNSS assist data (Position server; see “MS-assisted” mode in Fig. 9.35 table).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CASSI J GALT/Primary Examiner, Art Unit 3648